The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 14-15, 17-21, and 32 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 1, line 13, “the walls” (plural) lack a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Herr et al., US 2013/0197318 A1, which includes a pressure vessel 14 having an exterior wall, an opening for inserting a limb stump into an interior (Figures 1 and 3; abstract; paragraphs 0023, 0027-0028), and a fluid pressure chamber 26 (Figures 2-3; paragraphs 0024+); an innately fluid-impermeable, flexible membrane 42 for containing the fluid and conforming to residual limb anatomy (Figure 3; paragraphs 0024, 0027, 0037); and a sensor 63 arrangement (Figure 4) to be pulled over the limb stump (Figures 1 and 6) for generating a data model of stump geometry (paragraphs 0025-0027, 0031, 0036-0037).  Regarding claim 3, sensors 63 may be position sensors (page 4, claim 5; page 5, claim 30; paragraph 0025).  Regarding claims 17-19, the controller 11 (Figure 1) receives, processes, and evaluates signals from the sensors 63 to generate data models of residual limb shapes (paragraphs 0023, 0025, 0029+, 0036-0037).  Regarding claim 20, transferring such data models to production facilities for manufacturing prosthetic stump sockets would have followed from the discussions in paragraphs 0030 and 0036, as would have been understood by the ordinary practitioner at the effective filing date of the instant invention.
Claims 2, 4, 14-15, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Herr et al., US 2013/0197318 A1.  Regarding claim 2, the sensors 63 being of magnetic or metallic particles would have been obvious from the various sensor types contemplated, such as capacitive, reed switch, and inductive sensors (paragraph 0026).  Regarding claim 4, plastics or polymers would have been immediately obvious for membrane 42 in order to impart resilient, durable properties to the fluid chamber system.  Regarding claim 14, a star-shaped arrangement of sensors would have been obvious in order to follow the circumferential contours defined about the thigh by different muscle groups (known to one of ordinary skill in the art).  Regarding claim 15, lengthwise arrangements in rows is evident in Figure 6, and the sensors being elongate would have been obvious from the diversity of sensors listed in paragraph 0026.  Regarding claim 21, 3D printers and milling machines were quite common in the art at the effective filing date of the present invention and would have been obvious ways of fabricating the aforementioned prosthetic stump sockets, with the ordinary practitioner having been left to select an appropriate computer controlled method utilizing the data models obtained.  Regarding claim 32, minor rotations during “walking or running” (paragraph 0030) would have been inherent, and rotating for comfort would have been obvious in order to attain a suitable fitting.
Applicant’s remarks have been considered but are deemed moot in view of the new grounds of rejection, necessitated by the various revisions to claim 1.  Thus, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774